[Cite as Parks v. Pickaway Cty. Bd. Of Commrs., 2019-Ohio-1823.]




MICHAEL R. PARKS                                     Case No. 2018-01479PQ

       Requester                                     Judge Patrick M. McGrath

       v.                                            ENTRY ADOPTING
                                                     RECOMMENDATION TO DISMISS
BOARD OF COMMISSIONERS-
PICKAWAY COUNTY

       Respondent

        {¶1} Requester Michael R. Parks objects to a special master’s report and
recommendation issued on March 13, 2019.
    I. Background
        {¶2} On November 27, 2018, pursuant to R.C. 2743.75(D), Parks filed a
complaint against respondent Board of Commissioners—Pickaway County (Board) with
the Pickaway County Clerk of Courts, alleging a denial of access to public records in
violation of R.C. 149.43(B). The court appointed an attorney as a special master in the
cause. The special master referred the case to mediation. After mediation failed to
successfully resolve all disputed issues between the parties, the court returned the case
to the special master’s docket.
        {¶3} On February 21, 2019, the Board moved to dismiss Parks’ complaint. The
court appointed a different special master. On March 13, 2019, the special master
issued a report and recommendation (R&R), recommending the granting of the Board’s
motion to dismiss and the assessment of costs against Parks. Seven business days
after Parks received a copy of the R&R—on March 25, 2019—Parks filed written
objections to the R&R. In a certificate of service, Parks certified that he sent a copy the
objections to the Board’s counsel by “certified mail, return receipt requested (US mail)”
on March 21, 2019. Parks presents fourteen “errors”, which the court construes as
objections.
Case No. 2018-01479PQ                        -2-                                      ENTRY


       {¶4} The Board has not filed a timely response to Parks’ written objections.
   II. Law and Analysis
       {¶5} R.C. 2743.75(F)(2) governs objections to a special master’s R&R issued
under R.C. 2743.75. Pursuant to R.C. 2743.75(F)(2), either party “may object to the
report and recommendation within seven business days after receiving the report and
recommendation by filing a written objection with the clerk and sending a copy to the
other party by certified mail, return receipt requested. * * * If either party timely objects,
the other party may file with the clerk a response within seven business days after
receiving the objection and send a copy of the response to the objecting party by
certified mail, return receipt requested. The court, within seven business days after the
response to the objection is filed, shall issue a final order that adopts, modifies, or
rejects the report and recommendation.”
       {¶6} Upon consideration of Parks’ written objections and certificate of service, the
court finds that Parks’ objections are timely filed. The court nonetheless determines
that, based on the court’s review of the objections, the purported “errors” identified by
Parks lack merit. The court further determines that the special master identified the
relevant issues and correctly applied the applicable law to the facts of this case.
   III. Conclusion
       {¶7} The court OVERRULES Parks’ objections to the special master’s R&R
issued on March 13, 2019. The court adopts the special master’s R&R of March 13,
2019 as its own. In accordance with the special master’s recommendation, the court
GRANTS respondent Board of Commissioners—Pickaway County’s motion to dismiss.
Judgment is rendered in favor of respondent. Court costs are assessed against Parks.


The clerk shall serve upon all parties notice of this judgment and its date of entry upon
the journal.
Case No. 2018-01479PQ           -3-                  ENTRY




                                PATRICK M. MCGRATH
                                Judge

cc:

Filed April 9, 2019
Sent to S.C. Reporter 5/10/19